Case 1:20-cv-01624-SCJ Document 28-8 Filed 04/24/20 Page 1 of 9




                             Exhibit 7
                              Wood
Case 1:20-cv-01624-SCJ Document 28-8 Filed 04/24/20 Page 2 of 9
Case 1:20-cv-01624-SCJ Document 28-8 Filed 04/24/20 Page 3 of 9
Case 1:20-cv-01624-SCJ Document 28-8 Filed 04/24/20 Page 4 of 9
Case 1:20-cv-01624-SCJ Document 28-8 Filed 04/24/20 Page 5 of 9
Case 1:20-cv-01624-SCJ Document 28-8 Filed 04/24/20 Page 6 of 9
Case 1:20-cv-01624-SCJ Document 28-8 Filed 04/24/20 Page 7 of 9
Case 1:20-cv-01624-SCJ Document 28-8 Filed 04/24/20 Page 8 of 9
Case 1:20-cv-01624-SCJ Document 28-8 Filed 04/24/20 Page 9 of 9
